 TECHNICOLOR GRAPHIC SERVICES, INC.Technicolor Graphic Services, Inc., South DakotaOperations and Motion Picture LaboratoryTechnicians, Local 780, and International Pho-tographers of the Motion Picture Industries,Local 666, International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada,AFL-CIO. Case 18-CA-6230December 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 21, 1980, Administrative Law JudgeGeorge F. McInerny issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, TechnicolorGraphic Services, Inc., South Dakota Operations,Sioux Falls, South Dakota, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.i We agree with the Administrative Law Judge that Respondent vio-lated Sec. 8(aXS) of the Act at least with respect to its refusal to bargainover the effects of its decision to discontinue the quality control group.In the absence of eceptions thereto, we find it unnecessary to decidewhether Respondent's failure to bargain over the decision itself also vio-lates Sec. 8(aX5) of the Act.Although the Administrative Law Judge states that he cannot make adetermination as to whether Luden and Becker are professional employ-ees within the meaning of Sec. 2(12) of the Act, the record fully supportshis findings that their job classification was included in the bargainingunit found appropriate by the Regional Director and that their dutieshave not changed as a result of their February 5, 1979, promotions Ac-cordingly, in the absence of record evidence to the contrary. we find thatLuden and Becker are not professional employees within the meaning ofthe Act and that they remain members of the bargaining unit253 NLRB No. 75APPENDIXNoTrici To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions.the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain withMotion Picture Laboratory Technicians, Local780, and International Photographers of theMotion Picture Industries, Local 666, Interna-tional Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada, AL-CIO, as theexclusive representative of our employees inthe appropriate unit described below, concern-ing the effect on employees of our abolition ofone of our administrative units, or over in-creases in the wages and changes in the work-ing conditions of our employees.WE Will. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, upon request, bargain in goodfaith with the above-named Union, as the ex-clusive representative of our employees in theappropriate unit, over the abolition of any ofour administrative units, and over changes inthe wages, hours, and working conditions ofour employees. The appropriate unit is:All full-time and regular part-time employ-ees employed in the photographic labora-tory, product inspection, data management,technical engineering photographic labora-tory maintenance, center services and logis-tics sections, including plant clericals, em-ployed at the Employer's Sioux Falls, SouthDakota, facility; excluding employees em-ployed in user services operations, systemsdevelopment, systems software, technical en-gineering computer maintenance, technicalcommunications, applications, training andassistance and data analysis sections, officeclerical employees, confidential employees,569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, assistant supervisors and supervisorsas defined in the Act.TECHNICOLOR GRAPHIC SERVICES,INC., SOUTH DAKOTA OPERATIONSDECISIONSTATEMENI OF THE CASEGEORGE; F. MCINERNY, Administrative Law Judge:Based upon a charge filed on April 20, 1979, and amend-ed on June 21, 1979, by Motion Picture and LaboratoryTechnicians, Local 780, and International Photographersof the Motion Picture Industries, Local 666, InternationalAlliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada,AFL-CIO, herein referred to as the Union, the RegionalDirector for Region 18 of the National Labor RelationsBoard, herein referred to as the Board, issued a com-plaint and notice of hearing on June 21, 1979, allegingthat Technicolor Graphic Services, Inc., South DakotaOperations, herein referred to as the Company or Re-spondent, had violated and was violating Section 8(a)(1)and (5) of the National Labor Relations Act, as amend-ed, 29 U.S.C. 151 et seq., by refusing to bargain with theUnion through the unilateral transfer of work out of anappropriate bargaining unit which the Union had beencertified by the Board as the collective-bargaining repre-sentative, and by unilaterally changing the wages and jobtitles of two employees in said unit.On June 28, 1979, Respondent duly filed an answer tothe complaint, denying the appropriateness of the unitand denying the commission of any unfair labor prac-tices.Thereafter, and pursuant to said notice of hearing, ahearing was held before me at Sioux Falls, SouthDakota, on November 1, 1979, at which all parties hadthe opportunity to present testimony and documentaryevidence, to examine and cross-examine witnesses, and toargue orally.Following the close of the hearing it was discoveredthat a portion of the testimony given at the hearing hadbeen omitted from the transcript furnished by the courtreporter. Accordingly, the General Counsel, on Decem-ber 4, 1979, moved to correct the record by inserting asummary of the missing testimony or, in the alternative,to reopen the record to take testimony to correct theomissions. On December 31, 1979, 1 issued an Order ToShow Cause why the General Counsel's motion shouldnot be granted. Respondent filed an opposition to theGeneral Counsel's motion to substitute a summary forthe missing testimony, but joined in the alternativemotion to reopen the record. Therefore, on February 12,1980, I issued a further order reopening the hearing.In accordance with that order, a further hearing washeld at Sioux Falls on March 20, 1980, at which theGeneral Counsel and Respondent appeared and weregiven the opportunity to adduce additional evidence andto argue orally. Following this hearing, Respondent andthe General Counsel filed briefs, which have been care-fully considered.Upon the entire record of this case, including particu-larly my observations of the witnesses and their demea-nor, I make the following:FINDINGS 01 FACTI. TFlE. BUSINESS 01 RELSPONI)ENTRespondent is a Delaware corporation having anoffice and place of business in Sioux Falls, South Dakota,where it is engaged in providing technical support forthe Earth Resources Observation System, processingdata received from satellites and reproducing copies ofthis data for agencies of the United States, foreign coun-tries, and the general public. During the calendar year1978 Respondent derived gross revenues in excess of $1million and shipped products valued in excess of $50,000directly to points outside the State of South Dakota. Thecomplaint alleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. TIHE lABOR OR(;ANIZA'IION INVOI.V.I)The complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.111. TH. AI IEGLED UNFAIR ABOR PRACTICESA. BackgroundOn June 26, 1978, the Union filed a petition withRegion 18 in Case 18-RC-11921 for a bargaining unitdescribed as "all production and maintenance photo-graphic employees" of the Company at its Sioux Falls lo-cation. Following a hearing, the Regional Directorissued a Decision and Direction of Election on August22, 1978, finding inter alia that the appropriate unit wasthe following:All full-time and regular part-time employees em-ployed in the photographic laboratory, product in-spection, date management, technical engineeringphotographic laboratory maintenance, center serv-ices and logistics sections, including plant clericals,employed at the Employer's Sioux Falls, SouthDakota, facility; excluding employees employed inuser services operations, systems development, sys-tems software, technical engineering computermaintenance, technical communications, applica-tions, training and assistance and data analysis sec-tions, office clerical employees, confidential em-ployees, guards, assistant supervisors and supervi-sors as defined in the Act.The Employer filed a request for review of this Deci-sion, which was denied, by direction of the Board, onSeptember 21, 1978. On that same day, an election washeld among 105 eligible employees, resulting in 49 votesfor the Union, 30 against the Union, with 20 challengedballots. On September 28 the Employer filed objectionsto conduct affecting the results of the election. Follow-ing an investigation the Regional Director issued a Deci-570 TECHNICOLOR GRAPHIC SERVICES, INCsion on October 27, 1978, overruling the Employer's ob-jections and sustaining the challenges to 12 ballots. Hewent on in that Decision to certify the Union as the col-lective-bargaining representative for the employees in theunit described above. The Employer's request for reviewof this Decision was likewise denied, by direction of theBoard, on January 30, 1979.On November 1, 1978, the Union requested that theCompany commence bargaining. There was some delayin beginning negotiations, but there is no issue in thiscase of a general refusal of the Company to bargain ingood faith. The evidence showed that the parties met onApril 28, 1979, and had had eight bargaining sessions upto the date of the hearing herein on November 1, 1979.However, Respondent has raised in this case the af-firmative defense that the unit as described in the Com-plaint, the same as that found by the Regional Director,as affirmed by the Board, is inappropriate. Respondentdid not attempt to introduce any evidence on this issue.Moreover, in the absence of newly discovered or previ-ously unavailable evidence or special circumstances, Re-spondent, in a proceeding alleging a violation of Section8(a)(5), is not entitled to relitigate issues which were orcould have been litigated in a prior representation pro-ceeding; Rules and Regulations of the Board, Section102.67(f) and 102.69(c); Pittsburgh Plate Glass Co. v.N.L.R.B., 313 U.S. 146, 162 (1941). In this affirmativedefense, then, Respondent has not raised any issue whichis properly litigable in this unfair labor practice proceed-ing, and that defense is rejected. I find the unit as allegedin the complaint and as set out above, and in my recom-mended Order, below, to be appropriate.B. The Quality Control IssueRespondent operates under a contract with the UnitedStates Department of the Interior in managing the EarthResources Observation System (EROS) data center. Thecenter receives data obtained from a satellite systemcalled Landsat, analyzes that data, stores the data, andalso reproduces it in the form of film or photographs fordissemination to the United States Government, othergovernments, organizations, and the public at large.During 1977, the Company was involved in the processof developing a new system, EROS Digital Image Proc-essing System (EDIPS). Under this system satellite datais first processed at the Goddard Space Flight Center inMaryland, then transmitted by microwave to Respond-ent's location where the data is further processed. With the introduction of the EDIPS system during1978, Respondent was concerned with the quality as wellas productivity of its operations.2This was particularlytrue of the finished product, the photographic printswhich represented the final stage of the data-gatheringThis statement is largely drawn from the Regional Director's Deci-sion and Direction of Election in Case 18-RC-11921 which was agreedby the parties to represent these facts fairly2 This material is taken from the credible testimony of Harold Lock-wood. Respondent's Deputy Manager for the facility I do not discreditthis testimony because he may have said in his affidavit to the oardsomething slightly at variance with his testimony at the hearing. It wasclear from all his testimony, that he was interested in both productivityand quality, but he further said that productivity did not work out as ex-pectedprocess. Accordingly, Respondent turned its attention tothe photographic laboratory, There, the quality controlfunction was handled in two separate sections. The qual-ity of the film and paper used was under the supervisionof photographic engineers employed in the productionsystems engineering section. and the quality of the equip-ment used in the production, enlargement, or reductionof photographs was supervised by the production proc-essing section.Because of this concern about quality in the advent ofthe new EDIPS process, it was decided to establish aseparate quality control branch. to be responsible forboth of these elements of quality control, and to havethat branch report directly to Manny Morales, the headof the photographic Laboratory.'The new branch was then set up either late in 1977 orearly in 1978 and was staffed during the times materialherein by Diane Matzke, whose functions were the test-ing of raw stock, the manufacture of control film strips,and the testing other film and paper materials, and JackT. Pursall, Ruel Eneboe, and Scott Meidl, whose func-tions looked to the quality of the printing and processingequipment. Matzke, Pursall, and Eneboe all testified thatthey were led to believe that their assignment to thequality control branch was a recognition of their consid-erable talents and that they constituted an important,even elite, group. Pursall and Eneboe also testified thatno one told them that the quality control group was tobe temporary, although Matzke, who was the first to beassigned to the group, did say that quality control wouldbe experimental and that the Company might have tochange some functions within quality control.4In any event, the group was organized and proceededto function during 1978. Then, sometime in the fall,Lockwood became concerned about production. By Oc-tober 1978 production was at a level so low as to be"completely unacceptable" to him. He investigated andfound that people who had previously been engaged inproduction were now in quality control, no longer en-gaged in production. Accordingly, Lockwood directedthat the photographic laboratory be again reorganizedand the quality control unit was abolished.5Diane Matzke was reassigned to production printing,with Scott Meidl. Jack Pursall and Eneboe were trans-ferred to production processing. Pursall continued tospend at least part of his time on quality control ofequipment, but Matzke's duties were entirely changed.There is no evidence as to the duties of Eneboe andMeidl in their new assignments.Both Pursall and Matzke testified that their opportuni-ties for advancement were restricted or limited by their3 The deputy manager testified that the reports were to be channeledthrough the engineers in production systems engineering, but the ei-dence is to the contrary Morales did not testify.4 Lockwood testified that the group was only temporary until the em-ployees became familiar sith EDIPS processes. He admitted that he didnot know hether the employees were even advised of this In the ahb-sence of any testimony from Morales. I find that employeers were not sonotified.5 There were, apparently. some other changes in the oserall structureof the lahbratory. hut these are not alleged i the complaint to hbe unla'.-ful. and ere really not litigated I make no findings svilh respect to theseItems571 DECISIONS OF NATIONAL LABOR RELATIONS 1()ARDtransfers. Lockwood testified to the contrary, but Iregard all this testimony as mere speculation. There is noprobative evidence, other than these unsupported state-ments, that these transfers would make any difference atall to the future prospects of these employees. Moreover,the record shows that their pay and hours remained thesame after the transfers, even though their duties and su-pervision changed.There is in this case no evidence that the terminationof the quality control group, and the transfer of the em-ployees, was attributable in any way to Respondent'shostility toward the Union, or that it was, or could beperceived, as detrimental in any way to the Union. Thus,even in the absence of any documentary evidence, Iaccept Lockwood's version of the reason for the aboli-tion of quality control, and find that it was due to legiti-mate business considerations and unrelated to the Unionor to the employees' union activity.The complaint also alleges that Respondent transferredwork out of the bargaining unit. This has reference toMatzke's functions, while she was in quality control, ofraw stock testing and control strip manufacture. With re-spect to the first, the evidence shows that one Lynn Ca-meron, an employee of production systems engineeringand probably not a member of the bargaining unit per-formed raw stock testing on 11 occasions between De-cember 15, 1978, and August 13, 1979, doing this for atotal of 9 hours and 55 minutes in that entire period.'With regard to control strips which are made by a ma-chine called a sensitometer, the evidence shows only thatin the period from August 23 to October 26, 1979, someunit people and some nonunit people made these strips.In this period there were 10 instances of nonunit peopledoing work which Matzke identified as being work shewould have done if she remained in quality control. Thetotal amount of time spent by the nonunit people in these10 instances was 4 hours and 7 minutes.7I cannot find inthese circumstances, which strike me as minimal, that theGeneral Counsel has established by a preponderance ofthe evidence that Matzke's work was transferred to non-unit people. Nine hours and 55 minutes in an 8-monthperiod does not, in my opinion, represent a meaningfulportion of the functions which Matzke testified that sheperformed. The same thing is true of the control stripmanufacture; 4 hours and 7 minutes over 2 months is notenough to allow me to conclude that any sort of patternor practice has been established.However, Respondent did abolish the quality controlgroup on December 5, 1978, and it was admitted thatRespondent did not notify or bargain with the Unionabout that decision. I have found that Respondent'saction in discontinuing the quality control function wasdictated by legitimate business considerations, and thatno monetary or other damage was suffered by any em-ployees as a result of this decision. In this case, wherethe election had been held on September 21, 1978, andthe Union was later certified as the exclusive bargainingrepresentative for these employees as members of an ap-propriate bargaining unit, there still exists an obligations See GC. Exh. 57 See G.C Exh 6on the part of Respondent to notify the Union and bar-gain with it about the effects of its action on unit em-ployees. Anchortank. Inc., 239 NLRB 430 (1978). W. R.Grace & Co., Construction Products Division, 230 NLRB617, (1977), and cases cited therein.Therefore, I find that Respondent has violated Section8(a)(5) and (1) of the Act by not bargaining with theUnion about the effects of its decision to discontinue thequality control group.C. The Upgrading o 7Two EmployeesCharles K. Luden and Mark Becker were photograph-ic chemists employed in the production systems engi-neering branch of the photographic laboratory. Ludenhas a bachelor's degree in chemistry and worked on thetreatment and handling of chemical wastes from Re-spondent's processes. Before February 5, 1979, he wasclassified as a photographic chemist II. He apparentlywas treated as a technician because his function is de-scribed in the Regional Director's Decision and Direc-tion of Election in Case 18-RC 11921 in the followingwords: "Technicians mix the chemicals used in the proc-essing of the film and are responsible for the safe disposalof these chemicals." The mixing of chemicals describedhere was the responsibility of Mark Becker. Luden votedin the election held pursuant to that Direction," and con-sidered that he and Becker were part of the bargainingunit.On February 5, 1979, Luden and Becker were calledinto Manny Morales' office. Morales told them that hehad permission from the Governmentsto give them pro-fessional status. They would no longer have to sign in orout on timesheets, would not be paid overtime, butwould receive compensatory time, and that they wouldbe out of the bargaining unit. Luden demurred at this,and was told to think it over but that, if they did notaccept the positions, the Company was going to fill themand that someone else would do it. Luden called theUnion's assistant business agent. Andrew Younger, inFlorida. Younger told Luden to take the job and that theUnion would take the matter up with the Company.Luden and Becker then took the promotions.Here again there is no evidence of any attempt toerode or undercut the position of the Union, or to injureor discriminate against union adherents. But again Re-spondent admitted that it had not informed or bargainedwith the Union about this. Indeed, Respondent took theposition at the hearing and in its brief that it could pro-mote people out of the bargaining unit without discuss-ing that action with the Union. This would be true if, forexample, Luden and Becker had been promoted to super-visory positions, leaving their former positions to befilled by others. Here, there is some evidence that these" Becker was hired too late to appear on the eligibility list.* As noted Respondent operates under a contract swsith the UnitedStates Department of the Interior. Under this contract it is apparent thatthe Interior Department retained considerable control oser jobs at theCompany Wage rates apparently were set by the United States )cepart-ment of l.abor, some being "exempt" from overtime pay requirementsWhatever standards are followed by these departments in establishing po-silions or setting rates for these positions were not presented in this caseI must, then, be guided by the talndards he Board has established.572 TECHNICOLOR GRAPHIC SERVICES, INC.employees fit the definition established by Section 2(12)of the Act for professional employees. They hold bache-lor's degrees acquired, presumably, from a college oruniversity. There is some evidence, but not much, thatthey exercise independent judgment. On the other hand,there is no indication ill the record that they engage inwork which is predominantly intellectual and varied incharacter as opposed to routine mental. manual, me-chanical, or physical work, and the degree of the exer-cise of discretion and judgment is not revealed by therecord. Further, there is no evidence that the work per-formed by Luden and Becker is of such a character thatthe output produced or the result accomplished cannotbe standardized in relation to a given period of time. Onthe basis of the record in this case I cannot make a deter-mination as to whether Luden and Becker are profession-al employees within the meaning of Section 2(12). Theirstatus as technical employees and members of the bar-gaining unit was determined by the Regional Director, asnoted above, and affirmed by the Board. Harold Lock-wood testified, credibly, that their duties had notchanged as the result of their promotion. Thus I find, forpurposes of the Act, that they remain technical employ-ees and members of the bargaining unit. It follows, then,that by unilaterally increasing the wages of Luden andBecker without notice to or discussion with the Union.Respondent has further violated Section 8(a)(5) and (1)of the Act, even though the United States, through theDepartment of the Interior, had granted Respondent per-mission to do this N.IL.R.B. v. A4merican ManufacturingCompany of 7Teas, 351 F.2d 74 (5th Cir. 1965), and casescited therein.IV. I TlE R-MNE)YHaving found that Respondent has violated Section8(a)(5) and (1) of the Act I shall recommend that it ceaseand desist from its unfair labor practices, and that it takecertain affirmative action designed to effectuate the poli-cies of the Act. Specifically, I shall recommend that,upon request of the Union, Respondent bargain with theUnion as the representative of its employees in an appro-priate unit, over any changes in the wages, hours, andworking conditions of its employees, including, but notlimited to, the impact of the termination of the qualitycontrol group in December 1978, and the unilateral wageincreases granted in February 1979.I will not, as requested by the General Counsel, ordera return to the status quo ante through the reestablish-ment of the quality control unit, or the recession of the"professional" status of Luden and Becker. In the lattercase I have found that they are not professional employ-ees in any case and, with respect to the former, I havediscerned no monetary or career disadvantages to anyemployees through Respondent's action. Thus I believethat the unfair labor practices I have found will be ade-quately remedied by the posting of an appropriate noticeand the order to bargain, leaving the parties to work outsolutions of these issues at the bargaining able.CONCI LSIONS or LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By unilaterally abolishing its quality control groupwithout bargaining with the Union over such discontinu-ance, Respondent has violated Section 8(a)( Il) and (5) ofthe Act.4. By unilaterally increasing the wages and changingthe working conditions of its employees Charles Ludenand Mark Becker, without discussing those increases orchanges with the Union, Respondent has violated Sec-tion 8(a)( ) and (5) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this matter, and pursuant toSection 10(c) of the Act, I hereby issue the followvingrecommended:ORDER' The Respondent, Technicolor Graphic Services, Inc..South Dakota Operations, Sioux Falls, South Dakota, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Abolishing any of its constituent administrativeunits unilaterally and without bargaining with the Unionover the effects of such action on its employees.(b) Raising employees' wages and changing theirworking conditions unilaterally and without bargainingwith the Union.(c) In any like or related manner interfering with. re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is de-signed to effectuate the policies of the Act:(a) Upon request, bargain in good faith with theUnion, as the representative of its employees in an appro-priate unit, over any changes in wages, hours, and work-ing conditions of its employees and the effect of the abo-lition of any administrative unit. The appropriate unit is:All full-time and regular part-time employees em-ployed in the photographic laboratory, product in-spection, data management, technical engineeringphotographic laboratory maintenance, center serv-ices and logistics sections, including plant clericals.employed at the Respondent's Sioux Falls, SouthDakota, facility excluding employees employed inuser services operations, systems development, sys-tems software, technical engineering computermaintenance, technical communications, applica-tions, training and assistance and data analysis sec-m~ In the event lno exceptirls re iled a, proided h Se I1)2 4h ofthe Rules and Regulations o he Natinal I.ahor Relaons Ioard, theFindings. conclusilns and recommenl.ded ()rder hercin hall, a pr-lidedin Se 1)2 48 f Res d R a adopted he Rul.res and Rglall, he adpitd h the tird andhrecorltr Its findings, cnctlusi, lls ,and Order, aid ial ohivctiols Ithreh-shall hc deemed aedJ fir all purposes573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlions, office clerical employees, confidential em-ployees, guards, assistant supervisors and supervi-sors as defined in the Act.(b) Post at its place of business in Sioux Falls, SouthDakato, copies of the attached notice marked "Appen-dix."'' Copies of said notice, on forms provided by theI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Regional Director for Region 18, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.574